Citation Nr: 1714056	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  09-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1972 to May 1973 with various subsequent periods of ACDUTRA.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2007 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board denied the service connection claims for cervical spine, low back and headache disabilities in August 2014.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the matter to the Board for readjudication.  

The issues were previously remanded by the Board in November 2015 to schedule the Veteran for a Board videoconference hearing.  The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in February 2016 and a transcript of the hearing is associated with the claims file.  

Most recently, in April 2016, the Board remanded the issues for VA examinations and opinions, which were obtained in January 2017. 

In February 2017, the Veteran's representative filed a motion for a new hearing, asserting that the Veteran requested the right to offer more evidence in the form of his testimony.  As new evidence has been associated with the claims file since the last hearing, the undersigned grants this motion for a new videoconference hearing.  38 C.F.R. § 20.700 (2016).


REMAND

As discussed above, the Board grants the Veteran's motion for a new hearing.  Accordingly, the Veteran's claims for entitlement to service connection for cervical spine, low back, and migraine disabilities must be remanded so that a videoconference with the undersigned Veterans Law Judge may be scheduled.

Accordingly, the case is REMANDED for the following action:

The AOJ should reschedule the Veteran for a videoconference hearing.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


